Name: Commission Regulation (EEC) No 2639/82 of 29 September 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 82 Official Journal of the European Communities No L 279/65 COMMISSION REGULATION (EEC) No 2639/82 of 29 September 1982 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations during the fourth quarter of 1982, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 5.5 , 28 . 2 . 1980 , p . 4 . 2 OJ No L 302, 23 . 10 . 1981 , p . 4 . (&lt;) OJ No L 56, 29 . 2 . 1980 , p . 22 . (4 OJ No L 241 , 13 . 9 . 1980 , p . 5 . BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E P os it io n i de n fÃ ¦ ll es to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · TO C K oi vo Ã ¶ Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 3 68 4, 66 71 9, 35 23 6, 34 5 81 4, 30 52 4, 03 60 -3 69 11 1 9 3 6 24 8, 56 57 -5 24 02 .01 A II a) 1 7 00 0, 94 1 36 6, 78 44 9, 06 11 04 7, 17 99 5, 67 11 4- 70 2 21 2 67 7 47 2, 26 10 9- 29 6 02 .01 A II a) 2 5 60 0, 77 1 09 3, 42 35 9, 24 8 83 7, 73 79 6, 53 91 -7 61 17 0 14 1 37 7, 80 87 -4 36 02 .01 A II a) 3 8 40 1, 11 1 64 0, 13 53 8, 86 13 25 6, 60 1 19 4, 80 13 7- 64 2 25 5 2 1 3 56 6, 71 13 1- 15 4 02 .01 A II a) 4 aa ) 10 74 9, 29 2 OS O ,1 6 63 3, 33 16 57 0, 78 1 55 4, 59 17 2- 05 3 32 1 4 1 4 68 0, 71 15 1- 62 8 02 .01 A II a) 4 bb ) 12 13 5, 13 2 34 5, 09 75 0, 50 18 95 4, 58 1 73 8, 67 19 6- 80 4 36 6 09 8 79 6, 55 18 1- 41 7 02 .0 1 A II b) 1 6 48 6, 58 1 26 3, 92 41 3, 24 10 21 5, 79 92 3, 81 10 6- 07 0 19 6 79 2 43 5, 32 10 0- 45 0 02 .0 1 A II b) 2 5 18 9, 27 1 01 1, 13 33 0, 58 8 17 2, 63 73 9, 04 84 -8 56 15 7 4 3 4 34 8, 26 80 -3 60 02 .01 A ll b) 3 8 10 8, 24 1 57 9, 91 51 6, 54 12 76 9, 81 1 15 4, 77 13 2- 58 8 24 5 99 2 54 4, 15 12 5- 56 3 02 .01 A ll b) 4 aa ) 9 95 0, 34 1 89 5, 88 58 4, 05 15 32 3, 72 1 44 0, 05 15 9- 10 5 29 7 32 2 62 8, 36 13 9- 72 1 02 .01 A II b) 4 bb )1 1 8 10 8, 24 1 57 9, 91 51 6, 54 12 76 9, 81 1 15 4, 77 13 2- 58 8 24 5 99 2 54 4, 15 12 5- 56 3 02 .01 A ll b) 4 bb )2 2 (') 8 10 8, 24 1 57 9, 91 51 6, 54 12 76 9, 81 1 15 4, 77 13 2- 58 8 24 5 99 2 54 4, 15 12 5- 56 3 02 .01 A II b) 4 bb )3 3 11 30 4, 91 2 17 3, 94 - 68 6, 72 17 57 1, 19 1 62 5, 44 18 2- 44 1 33 9 91 6 73 2, 22 16 5- 42 0 02 .0 6 C Ia )1 10 74 9, 29 2 05 0, 16 63 3, 33 16 57 0, 78 1 55 4, 59 17 2- 05 3 32 1 4 1 4 68 0, 71 15 1- 62 8 02 .0 6 C Ia )2 12 21 5, 23 2 34 5, 09 73 7, 49 18 95 4, 58 1 75 8, 41 19 6- 80 4 36 6 87 3 78 7, 60 17 7- 43 5 16 .0 2 B II Ib )1 aa ) 12 21 5, 23 2 34 5, 09 73 7, 49 18 95 4, 58 1 75 8, 41 19 6- 80 4 36 6 87 3 78 7, 60 17 7- 43 5 No L 279/66 Official Journal of the European Communities 1 . 10 . 82 (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pf yl de rd e be tin ge lse r, de re rf as tsa ta fd e ko m pe ten te m yn di gh ed er iD e eu ro pÃ ¦ isk e FÃ ¦ lle ss ka be r. (') Di e Zu las su ng zu die se rT ari fst ell e ist ab hÃ ¤ ng ig vo n de rV or lag e ein er Be sc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n St ell en de rE ur op Ã ¤is ch en Ge m ein sc ha fte n fes tge se tzt en Vo rau sse tzu n ­ ge n en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã ® Ã ½ Ã ´Ã ¹ Ã ±Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã µ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ¬Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ¬Ã  Ã Ã  Ã ½. [') En try un de r th is su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe ten t au th or iti es of th e Eu ro pe an Co m m un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © e Ã l ap rÃ ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om m un au tÃ ©s eu ro pÃ © en ne s. (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or m em en te all e co nd izi on i sta bil ite da lle au tor itÃ co m pe ten ti de lle Co m un itÃ eu ro pe e. J1) In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd e vo or wa ard en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit ei te n va n de Eu ro pe se G em ee ns ch ap pe n.